Case: 19-30371      Document: 00515273301         Page: 1    Date Filed: 01/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-30371                        January 15, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
MARSHALL DEWAYNE WILLIAMS,

                                                 Petitioner-Appellant

v.

CALVIN JOHNSON, WARDEN, FEDERAL CORRECTIONAL COMPLEX,
POLLOCK,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 1:19-CV-20


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Following his 1984 conviction for three counts related to the planting of
a pipe bomb resulting in his stepfather’s death, Marshall Dewayne Williams,
federal prisoner # 14130-077, was sentenced to 99 years on count one and to
10 years on counts two and three, to be served concurrently with each other
and consecutively to his 99-year sentence. He filed a 28 U.S.C. § 2241 petition



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30371       Document: 00515273301         Page: 2    Date Filed: 01/15/2020


                                      No. 19-30371

challenging the Bureau of Prisons’ (BOP) calculation of his sentence and
asserting that he was entitled to release. The district court denied the petition,
and he now appeals. We review the district court’s factual findings for clear
error and its legal conclusions de novo. 1 See Jeffers v. Chandler, 253 F.3d 827,
830 (5th Cir. 2001).
       Williams renews his claim that the BOP has not calculated his good-time
credits properly, urging that the BOP’s method of determining his good-time
credits is incorrect under the law at the time he was sentenced and violates his
due process rights. 2 Williams has failed to show any error. Inasmuch as he
contends that he is entitled to release because he has now served more than 30
years, the claim is similarly unavailing for reasons explained by the district
court. As Williams has been advised previously, pursuant to 18 U.S.C. §
4206(d) (repealed), his two-thirds date for purposes of release to mandatory
parole is 30 years on his 99-year sentence, but he is subject to an additional six
years and eight months on his consecutive 10-year sentences.
       AFFIRMED.




       1   Because Williams already raised these same claims in another court and lost, see
Williams v. Warden, Case No. 7:17-CV-528, 2019 WL 346428 (W.D. Va. 2019), we conclude it
would be appropriate simply to dismiss these claims. See United States v. Tubwell, 37 F.3d
175, 177-78 (5th Cir. 1994). In the interest of completeness, because the district court
addressed the merits, we will do so as well.
        2   Williams continues to argue that our decision on a prior appeal supports his
argument that he was to serve only a total of 30 years. However, in the referenced decision,
we were clearly addressing only his sentence under Count One. United States v. Williams,
110 F. App’x 400, 401, 404 (5th Cir. 2004) (“Count One, the subject of this appeal, was based
on Williams’s violation of 18 U.S.C. § 844(i). . . . [Under the then-extant parole system],
Williams will serve, at most, thirty of the ninety-nine years to which he was sentenced for
his violation of § 844(i).”) (emphasis added).


                                             2